             Case 1:17-cr-00686-LAK Document 320 Filed 04/30/19 Page 1 of 2




WILLKIE FARR & GALLAGHERL




April 30. 2019

BY EMAIL

The Honorable Lewis A. Kaplan
United States District Court for the
Southern District of New York
Room 1940
500 Pearl Street
New York. NY 10007

Re:    United States v, James Gatto, et al. (‘Case No. J 7-CR -686)

Dear Judge Kaplan:

               I represent Defendant James Gatto in the above-captioned matter. Mr. Gatto’s current
conditions of release restrict his travel to the Southern and Eastern Districts of New York, the Western
District of Washington, the District of Oregon, and the District of New Jersey. except upon application
to the Court. Mr. Gatto now respectfully requests the Court’s permission to travel to the Los Angeles.
California area from May 6-8. 2019, and to Chicago from May 14-17. 2019. in connection with
potential employment opportunities. PreTrial Services has approved the travel request and the
Government has informed us that they have no objection.

                 Mr. Gatto respectfully requests that the Court permit him to make this trip.



                                                            Respectfully submitted,
                                                                                                          /       I
                                                        /    £

                                                        t                A
                                                                   /
                                                            Casel E. Donnelly




                   ‘ORk   \   SH   “   [‘       I   I     N   P s lo   c.’     ;           B ssi s   ‘.       c   ‘




                                        In iI           I I’)kcsn \I S., [undc     d Ed ,uInh
             Case 1:17-cr-00686-LAK Document 320 Filed 04/30/19 Page 2 of 2
29318149.1




cc: (by email)

William W. Wilkins
Mark C. Moore
Andrew A. Mathias
(Counselfor Defendant Merl Code)

Steven Haney
(Counsellor Defendant Christian Dawkins)

Edward Diskant
Robert Boone
Noah Solowiej czyk
Aline Flodr
Eli Mark
(U S. Department ofJustice)
